Filed 8/22/17
                         CERTIFIED FOR PARTIAL PUBLICATION*


            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FOURTH APPELLATE DISTRICT

                                   DIVISION TWO


 In re the Marriage of MATTHEW
 ALBERT and MARY KATHERINE
 PARKER.

 MATTHEW ALBERT PARKER,
                                                     E064236
            Appellant,
                                                     (Super.Ct.No. SFLSS80842)
 v.
                                                     OPINION
 MARY KATHERINE PARKER et al.,

            Respondents.


        APPEAL from the Superior Court of San Bernardino County. Diane I.

Anderson, Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.) Affirmed.

        Law Offices of Aaron M. Hudson and Daniel W. Rinaldelli for Appellant.

        No appearance by Respondent Mary Katherine Parker.

        Kamala D. Harris and Xavier Becerra, Attorneys General, Julie Weng-Gutierrez,

Assistant Attorney General, Linda M. Gonzalez, Catherine A. Ongiri and Niromi W.




        *  Pursuant to California Rules of Court, rules 8.1105(b) and 8.1110, this opinion
is certified for publication with the exception of part B(1).


                                            1
Pfeiffer, Deputy Attorneys General, for Respondent County of San Bernardino

Department of Child Support Services.

       In 1990, the family court entered a judgment of dissolution of marriage for

appellant Matthew Albert Parker and respondent Mary Katherine Parker. Mary1 and

Matthew shared two children. In 2014, Matthew sought an order (1) requiring

respondent San Bernardino County Department of Child Support Services (the

Department) to prepare an accounting of the child support arrears owed by Matthew;

and (2) discharging the child support arrears for the period in which the children resided

with Matthew (Trainotti2 credits). The family court denied Matthew’s requested order.

       Matthew raises two issues on appeal. First, Matthew contends res judicata and

collateral estoppel do not bar an award of Trainotti credits. Second, Matthew asserts the

family court erred by not applying the doctrine of laches to discharge the arrears owed

to the Department. We affirm the judgment.

       A.      FACTUAL AND PROCEDURAL HISTORY

               1.     1990 DISSOLUTION

       Mary and Matthew’s two children were born in 1987 and 1988. In 1990, the

family court entered an order for the dissolution of Mary and Matthew’s marriage and

ordered Mary and Matthew to share joint legal custody of the children. The court

awarded Mary primary physical custody of the children. The court ordered that


       1   We use first names for the sake of clarity. No disrespect is intended.

       2   In re Marriage of Trainotti (1989) 212 Cal. App. 3d 1072 (Trainotti).


                                              2
Matthew would have physical custody of the children “during reasonable times and for

reasonable periods,” which included three weekends per month. The exchange of the

children for visitation was to occur at a public parking area adjacent to the San

Bernardino County Sheriff’s Station. Matthew was ordered to pay child support in the

amount of $137 per child, per month—a total of $274 per month.

       The family court ordered Mary and Matthew (1) not to remove the children

“from the seven southernmost counties of the State of California without prior written

consent of the other party, or prior order of the court”; and (2) to notify one another in

writing, within 72 hours, of any changes to his/her address and/or telephone number.

              2.      2007 REQUEST FOR JUDICIAL DETERMINATION OF

                      ARREARAGES

       In August 2007, Matthew filed a request for a judicial determination of

arrearages. Matthew asserted the Department sought $83,629.58 in child support

arrears from Matthew. Matthew declared the children resided with him from February

1993 until the children reached age 18, and he received no child support from Mary.

Matthew asserted that because he was the sole provider for the children for the majority

of their lives, the family court should find Matthew did not owe child support arrears.

Matthew attached a variety of documents to his request, such as the children’s school

and medical records

       The Department responded to Matthew’s request. The Department conceded

that, pursuant to Trainotti, Matthew would not owe child support for the period in which

the children were residing with Matthew.


                                             3
      In October 2007, the family court held a hearing on Matthew’s request. At the

hearing, Matthew explained that he took custody of the children after Mary called

Matthew’s parents and said Matthew could take the children. Mary and the children

were residing in Texas. Matthew was residing in Oregon. Matthew borrowed money

from his parents for airfare. Matthew flew to Texas and retrieved the children.

Matthew told Mary he was taking the children to Oregon. Matthew and Mary did not

discuss the cost of airfare. Matthew and the children flew to Oregon. The children

resided with Matthew from that point onward.

      Mary explained that, when she moved to Texas, she did not know Matthew’s

contact information. Mary went to Matthew’s house in California, but he had moved.

When Mary was unpacking in Texas, she found Matthew’s parents’ contact information

and telephoned them to provide them with her new contact information in Texas. When

Matthew arrived in Texas to take the children to Oregon, Mary believed they were

going for a month-long visit to Matthew’s parents’ home in Canada. Mary did not

know Matthew lived in Oregon. Mary permitted Matthew to take the children on the

condition the children would return in early March.

      When Matthew did not return the children in March, Mary contacted Matthew’s

parents. Matthew’s parents told Mary “not to call there anymore.” Mary “filed a

Foreign Judgment in August of [19]94.” However, because Mary did not know where

Matthew was located, she was unable to pursue any further action.

      Matthew responded that, when he took the children, it was for a visit of

undetermined length. Matthew explained that, at some point, Mary telephoned Matthew


                                           4
in Oregon and asked him if he planned to return the children to Texas. Matthew told

Mary he borrowed money for the cost of traveling to Texas and then back to Oregon

when he retrieved the children, so Matthew could not afford to return the children to

Texas. Matthew offered to return the children to Texas if Mary would contribute to the

cost of transportation. Mary never contacted Matthew again.

       Mary said she did not recall having a telephone conversation with Matthew after

Matthew took the children. Mary said she did not contact the court about regaining

physical custody of the children because she had tried to work with other agencies.

Mary explained she had contacted “America’s Most Wanted” about the case.

       The family court said, “[T]he pleading is one to Determine Arrears, but I see it’s

more in the nature of Trainotti Credits. So that’s how I’m going to address the ruling.”

The family court found Matthew “extorted these children and kept them from [Mary]

even though she had been the parent granted custody. He conditioned the return on her

paying for the travel expenses which was not something that was discussed nor is a

condition of the judgment.” The court said, “For those reasons, this motion which is

being treated as a Motion for Trainotti Credit is denied. There will be no Trainotti

Credits in this matter.” The family court explained Matthew “wrongfully kept these

children from [Mary],” and Matthew was required to pay the child support arrears.

              3.     2014 REQUEST FOR TRAINOTTI CREDITS

       In December 2014, Matthew filed a request for an order (1) requiring the

Department to prepare an accounting of the child support arrears owed by Matthew; and

(2) awarding Matthew Trainotti credits. In a declaration attached to the request,


                                            5
Matthew asserted Mary was dishonest at the 2007 hearing. Matthew declared he

obtained evidence to support a finding Mary knew, as early as 1991, that Matthew

resided in Oregon. Matthew attached envelopes addressed to Matthew in Oregon with

postmarks of 1991, 1992, and 1993. The envelopes either lacked a return address or

gave Matthew’s address as the return address. Matthew also attached letters, written by

“Kathi.” Matthew declared the letters were from Mary. One letter is dated “December

27, 199”—the final digit is not visible. A second letter is dated February 13, 1992.

       Matthew provided points and authorities in support of his request. First,

Matthew asserted Mary should no longer receive child support payments because Mary

had unclean hands due to her deceit at the 2007 hearing. Second, Matthew contended

laches barred the Department from collecting the arrears. Matthew asserted the

Department did not attempt to collect the support payments from 1991 through 2007.

Matthew contended it was unjust for the Department to collect a debt after 16 years of

failing to act.

       Third, Matthew, asserted “the determination of true Trainotti credits was not

made” because Mary “committed fraud on the court.” In support of this assertion,

Matthew cited a statute authorizing exemplary damages when a defendant is guilty of

oppression or fraud. (Civ. Code, § 3294, subd. (a).)

       Mary responded via a declaration. In the declaration, Mary pointed out various

alleged inconsistencies in Matthew’s prior statements. The Department responded with

points and authorities. The Department asserted res judicata barred an award of

Trainotti credits because, in 2007, the family court denied Matthew’s request for


                                            6
Trainotti credits. The Department asserted the family court, in 2007, determined the

veracity of Mary’s statements, so that issue had already been decided. Alternatively, the

Department contended Matthew was not diligent in seeking relief from the 2007 order.

       Further, the Department asserted Matthew had unclean hands because he

wrongfully took the children to Oregon. Next, the Department contended laches did not

apply because (1) most of the arrears were owed to Mary, not the Department; and

(2) the Department had been trying to collect arrears from Matthew since 2008.

       On May 27, 2015, the family court held a hearing on Matthew’s request. At the

hearing, the Department asserted (1) Matthew had unclean hands, due to wrongfully

taking the children, and therefore did not qualify for equitable relief; (2) the issues of

Trainotti credits and veracity were res judicata to the 2007 ruling; and (3) Matthew was

not diligent in seeking relief. In regard to diligence, the Department asserted Matthew

failed, in 2007, to file a petition for reconsideration, to seek to set aside the findings,

and/or appeal.

       Matthew asserted that, if Mary believed Matthew kidnapped the children, she

should have contacted law enforcement, which she did not do, and she did not return to

the courts. Matthew asserted Mary did not want the children returned to her, hence, her

lack of communication. Matthew explained that he did not file an appeal or motion for

reconsideration in 2007 because he was self-represented, the filings are difficult, and he

lacked money. Matthew explained that he was seeking equitable relief based upon the

fact that the children resided with Matthew, and Mary did not pay any child support.




                                               7
       The court denied Matthew’s request for Trainotti credits, finding an award was

barred by res judicata due to the 2007 ruling. The court found laches did not apply to

the arrears owed to the Department because the Department had been making efforts to

collect from Matthew since 2008.

       B.     DISCUSSION

              1.     TRAINOTTI CREDITS

       Matthew contends the family court erred by denying his request for Trainotti

credits.

       “The doctrine of collateral estoppel is one aspect of the concept of res judicata.”

(Lucido v. Superior Court (1990) 51 Cal. 3d 335, 341, fn. 3 (Lucido).) “Collateral

estoppel, or issue preclusion, ‘precludes relitigation of issues argued and decided in

prior proceedings.’ ” (Mycogen Corp. v. Monsanto Co. (2002) 28 Cal. 4th 888, 896.)

“ ‘The doctrines of res judicata and collateral estoppel will, when they apply, serve to

bar relitigation of a factual dispute even in those instances where the factual dispute was

erroneously decided in favor of a party who did not testify truthfully.’ ” (Western

Mutual Ins. Co. v. Yamamoto (1994) 29 Cal. App. 4th 1474, 1485.)

       Collateral estoppel has five requirements: “First, the issue sought to be

precluded from religitation must be identical to that decided in a former proceeding.

Second, this issue must have been actually litigated in the former proceeding. Third, it

must have been necessarily decided in the former proceeding. Fourth, the decision in

the former proceeding must be final and on the merits. Finally, the party against whom

preclusion is sought must be the same as, or in privity with, the party to the former


                                             8
proceeding.” (Lucido, supra, 51 Cal.3d at p. 341.) We apply the de novo standard of

review. (Johnson v. GlaxoSmithKline, Inc. (2008) 166 Cal. App. 4th 1497, 1507.)

       We examine if the former and current issues are identical. “The ‘identical issue’

requirement addresses whether ‘identical factual allegations’ are at stake in the two

proceedings.” (Lucido, supra, 51 Cal.3d at p. 342.) In 2007, Matthew requested the

family court find he did not owe child support because he had been the children’s sole

provider since February 1993. The family court explained that Matthew was requesting

Trainotti credits, and ruled upon the request as one for Trainotti credits. In 2014,

Matthew requested the family court “give Trainotti credits to [Matthew] for custody of

the minor children from 1993 to age of majority.” The 2007 and 2014 cases concerned

Trainotti credits from 1993 through the children reaching age 18 based upon Matthew

being the children’s sole provider. Because both proceedings concerned whether

Matthew was entitled to Trainotti credits, due to being the children’s sole provider, we

conclude the issues are identical.

       Second, we examine if the issue was actually litigated in the 2007 proceeding.

An issue is actually litigated when the parties have an opportunity to present their full

case. (Lucido, supra, 51 Cal.3d at p. 341.)

       In Trainotti, the appellate court held that child support orders “are an exercise of

the court’s equitable power and . . . a trial court possesses the discretion to permit only

partial enforcement or to quash, in toto, a writ of execution directed against a parent in

arrearage who, during the period in question, has had the sole physical custody of the

child.” (Trainotti, supra, 212 Cal.App.3d at pp. 1074-1075.)


                                              9
       Unclean hands is an equitable defense. (Salas v. Sierra Chemical Co. (2014) 59
Cal. 4th 407, 432.) It requires a person seeking equitable relief to have acted fairly in

the matter for which he is seeking a remedy. (Kendall-Jackson Winery, Ltd. v. Superior

Court (1999) 76 Cal. App. 4th 970, 978.) “The doctrine promotes justice by making a

plaintiff answer for his own misconduct in the action. It prevents ‘a wrongdoer from

enjoying the fruits of his transgression.’ ” (Ibid.) “Whether the doctrine of unclean

hands applies is a question of fact.” (Ibid.)

       At the 2007 hearing, Matthew explained that he had been the children’s sole

provider. Matthew provided evidence in the form of the children’s school and medical

records. Matthew was litigating the issue of Trainotti credits—explaining why the

family court should grant him equitable relief from the arrearages. The Department

conceded Matthew should be awarded Trainotti credits for the period in which the

children resided with him.

       Mary defended by invoking unclean hands—asserting Matthew wrongfully kept

the children from Mary. Matthew tried to rebut the defense by asserting (1) he offered

to return the children to Mary if she paid for their transportation, and (2) Mary did not

follow-up on Matthew’s offer. Because Matthew offered evidence on the issue of

Trainotti credits, Mary and Matthew were heard on the issue of unclean hands, and the

Department entered its concession; we conclude the issue was actually litigated.3


       3 Mary and Matthew were not under oath at the 2007 hearing. However, the
lack of oath was not raised in the family court, and therefore is deemed forfeited. (In re
Katrina L. (1988) 200 Cal. App. 3d 1288, 1299.)


                                                10
       Third, we examine if the issue was necessarily decided in the 2007 proceeding.

For the issue to be necessarily decided, it must “not have been ‘entirely unnecessary’ to

the judgment.” (Lucido, supra, 51 Cal.3d at p. 342.) In the 2007 proceeding, Matthew

sought equitable relief, which the Department and family court interpreted as a request

for Trainotti credits. Mary invoked the defense of unclean hands. Because Trainotti

credits and unclean hands were the focus of the 2007 proceeding, the family court

necessarily had to resolve those issues in order to reach its decision. Accordingly, the

issue was necessarily decided in the 2007 proceeding.

       Fourth, we analyze whether the 2007 decision is final and on the merits. A

decision is final when it is “free from direct attack.” (Lucido, supra, 51 Cal.3d at p.

342.) Matthew did not appeal the 2007 order denying his request. Matthew did not

seek to have the order set aside or reconsidered. Given that 10 years have passed since

the order was entered, we conclude it is final. The decision was on the merits because

the family court decided the matter based upon the substantive issue of the unclean

hands defense, i.e., that Matthew’s conduct was wrongful. The matter was not

dismissed for a procedural reason. Therefore, we conclude the 2007 decision is final

and on the merits.

       Fifth, we examine if the same parties are involved. The 2007 proceeding

involved Matthew, Mary, and the Department. The 2014 proceeding involved Matthew,

Mary, and the Department. Therefore, we conclude the same parties are involved.

       In sum, all the requirements for collateral estoppel have been met. In 2007, the

family court heard from Mary, Matthew, and the Department on the issue of Trainotti


                                            11
credits and unclean hands. The family court necessarily decided the issue, and its

decision is final and on the merits.

       In 2007, the family court denied Matthew’s request for equitable relief from the

child support arrearages because Matthew acted wrongfully in withholding the children

from Mary. In other words, the family court found Matthew was not entitled to

equitable relief because he had unclean hands. In 2014, Matthew sought equitable relief

from the child support arrearages. This matter had already been determined. Matthew

was not entitled to equitable relief from the child support arrearages because Matthew

had unclean hands due to wrongfully withholding the children from Mary.

Accordingly, the family court did not err by denying Matthew’s 2014 request for

Trainotti credits.

       Matthew contends collateral estoppel does not apply because he did not use the

term “Trainotti credits” in his 2007 filing. In Matthew’s 2007 request, he sought the

discharge of his child support arrears due to being the children’s sole provider.

Matthew may not have used the term “Trainotti credits,” but he effectively requested

the type of relief described in Trainotti. (Trainotti, supra, 212 Cal.App.3d at pp. 1075-

1076.) Therefore, we are not persuaded that Matthew did not request Trainotti credits.

       Matthew contends the issue was not fully litigated because he was not given an

opportunity to cross-examine Mary during the 2007 hearing. Matthew did not request

to cross-examine Mary; therefore, the family court did not deny Matthew an opportunity

to cross-examine Mary. (See Lucido, supra, 51 Cal.3d at p. 341 [issue was fully

litigated because parties presented evidence and “had the opportunity to present full


                                            12
cases”].) Because Matthew did not request to cross-examine Mary we are not

persuaded that he was denied an opportunity to fully present his case. (In re Katrina L.,

supra, 200 Cal.App.3d at p. 1299.)

       Matthew asserts the issue was not fully litigated in 2007 because the family court

did not permit his current wife (Wife) to testify. In 2007, Matthew told the family court

that he spoke to Mary on the telephone and offered to return the children to her if she

contributed to the cost of transportation. Mary did not recall the telephone call. The

court asked Matthew what, if anything, Mary said in response to Matthew’s offer.

Matthew said he could not recall because the conversation “was almost 20 years ago.”

Matthew said Wife heard the telephone conversation. Matthew remarked that Wife was

sitting next to Matthew during the 2007 hearing.

       The family court believed Matthew’s statements about the telephone

conversation. It was because of Matthew’s statements that the court concluded

Matthew acted wrongfully. The family court found Matthew improperly “conditioned

the return [of the children] on [Mary] paying for the travel expenses,” which amounted

to Matthew “extorting” Mary. The family court’s finding was based solely on

Matthew’s statement about the telephone call. On appeal, Matthew does not assert that

Wife would have contradicted Matthew’s version of the telephone conversation, had she

testified. (See Friedland v. Friedland (1959) 174 Cal. App. 2d 874 [appellant failed to

make an offer of proof in the appellate court as to how the testimony he sought to have

elicited would have helped his case].)




                                           13
       Matthew’s assertion is unpersuasive for two reasons. First, Matthew did not

request to have Wife testify. As a result, we cannot conclude he was denied an

opportunity to present his case. Second, Matthew does not contend Wife would have

contradicted his version of the telephone call, thereby offering different evidence on the

issue. In sum, we are not persuaded that Matthew was denied an opportunity to fully

present his case.

       Matthew contends the issue was not fully litigated in 2007 because he was not

given notice that Mary would raise an unclean hands defense at the hearing. Matthew

did not object, during the 2007 hearing, to Mary arguing a defense of unclean hands,

and he did not request a continuance. Matthew did not assert a lack of notice or lack of

ability to respond to such a defense. Moreover, we note it was Matthew’s statement,

about Mary needing to send money for transportation costs, that caused the family court

to find Matthew acted wrongfully. Thus, it was Matthew’s own statement, not a

statement by Mary, that caused his request to be denied. Accordingly, we are not

persuaded that Matthew was denied an opportunity to fully present his case.

       Matthew contends Trainotti “is not predicated on principles of equity, but on

principles of law.” In Trainotti, the mother was awarded custody of the son she shared

with her former husband. (Trainotti, supra, 212 Cal.App.3d at p. 1073.) Three years

after the award of custody, the son went to live with his father, and his father ceased

paying child support. (Ibid.) The father sought an order to show cause re: modification

of the child custody and support, but the matter was taken off calendar. (Ibid.)

Approximately six months later, the mother sought to have the father held in contempt


                                            14
for failing to pay child support. (Id. at p. 1074.) The trial court found there had been no

modification of the support order, and therefore concluded it could not discharge or

offset the arrears for the period that the child was residing with the father. The father

appealed. (Ibid.)

       The appellate court reasoned that child support orders “are an exercise of the

court’s equitable power and . . . a trial court possesses the discretion to permit only

partial enforcement or to quash, in toto, a writ of execution directed against a parent in

arrearage who, during the period in question, has had the sole physical custody of the

child.” (Trainotti, supra, 212 Cal.App.3d at pp. 1074-1075.)

       The appellate court concluded that, although a writ of execution was not brought

in Trainotti, the trial court had the “discretion to determine the appropriate remedy for

enforcing the order regardless of the procedural context in which the issue was raised.

[Citations.] In so doing, the [trial] court should have considered whether the debtor had

satisfied or otherwise discharged the obligation imposed by the original order.” (Id. at

p. 1075.) The appellate court wrote, “We think it clear that the trial court erred by

refusing to consider whether [the father] had satisfied his obligation by furnishing [the

son], with the approval of [the mother], a home and support that was equal to or in

excess of the court-ordered amount.” (Id. at pp. 1075-1076.)

       Our reading of Trainotti reflects the power to discharge child support arrearages

is based upon the family court’s equitable powers. (See In re Marriage of McClellan

(2005) 130 Cal. App. 4th 247, 258 [Trainotti is limited to discussing “the court’s

equitable power”].) We have made this determination in reliance on the portion of the


                                             15
case that provides child support orders “are an exercise of the court’s equitable power

and . . . a trial court possesses the discretion to permit only partial enforcement or to

quash, in toto” an enforcement order/writ. (Trainotti, supra, 212 Cal.App.3d at p.

1075.) Thus, we are not persuaded by Matthew’s assertion.

                2.     LACHES

          Matthew contends the family court erred by not applying laches to discharge the

arrears Matthew owes to the Department.

          “Laches is based on the principle that those who neglect their rights may be

barred, in equity, from obtaining relief.” (City of Oakland v. Oakland Police and Fire

Retirement System (2014) 224 Cal. App. 4th 210, 248.) “The doctrine of laches is to

actions in equity what statutes of limitations are to actions in law.” (Corona Properties

of Florida, Inc. v. Monroe County (Fla. App. 1986) 485 So. 2d 1314, 1318.) “In an

action to enforce a judgment for child . . . support, the defendant may raise, and the

court may consider, the defense of laches only with respect to any portion of the

judgment that is owed to the state.” (Fam. Code, § 291, subd. (d).)

          In 2014, Matthew filed a request for an order (1) requiring the Department to

prepare an accounting of the child support arrears owed by Matthew; and (2) awarding

Matthew Trainotti credits. In Matthew’s points and authorities filed in support his

request, he argued the arrears owed to the Department should be discharged due to

laches.

          In the family court, Matthew was the petitioner and sought to use laches

offensively, rather than defensively, to have the arrearages discharged. Matthew relies


                                              16
on Family Code section 291, subdivision (d). Such offensive use of the laches defense

is not authorized by Family Code section 291, subdivision (d), which specifically refers

to “the defense of laches” being available “[i]n an action to enforce a judgment for child

. . . support.” (Italics added.)

       Matthew cites no authority for the proposition that the equitable defense of

laches can be asserted offensively as a basis for relief. Laches may be used only as a

shield, not as a sword. (LaPrade v. Rosinsky (D.C. 2005) 882 A.2d 192, 198; Corona

Properties of Florida, Inc. v. Monroe County, supra, 485 So.2d at p. 1318.) Matthew

was the party seeking a remedy in the family court, therefore, he cannot assert laches.

       To the extent a petitioner can assert the defense of laches to obtain relief, we

conclude the family court did not err. “A defendant must demonstrate three elements to

successfully assert a laches defense: (1) delay in asserting a right or a claim; (2) the

delay was not reasonable or excusable; and (3) prejudice.” (Magic Kitchen LLC v.

Good Things Intern. Ltd. (2007) 153 Cal. App. 4th 1144, 1157.) Matthew bore the

burden of proving laches applies. (Highland Springs Conference and Training Center

v. City of Banning (2016) 244 Cal. App. 4th 267, 282.) Because the facts are largely

undisputed, we will apply the de novo standard of review. (San Bernardino Valley

Audubon Society v. City of Moreno Valley (1996) 44 Cal. App. 4th 593, 605.)

       We examine whether the Department delayed in asserting a right or claim. The

order for child support was entered in February 1990, when Mary and Matthew

divorced. Therefore, the right or claim to child support was immediately exercised.

There was no delay in obtaining an order requiring Matthew to pay child support.


                                             17
       Mary received public assistance. Because Mary received public assistance, the

Department could be reimbursed for the public assistance from Matthew’s child support

payments. (Former Welf. & Inst. Code, § 11350, subd. (a)(1); City and County of San

Francisco v. Thompson (1985) 172 Cal. App. 3d 652, 659.) The Department was

required to enforce the child support order. (Former Welf. & Inst. Code, § 11475.1,

subd. (a).)

       In October 1991, the Department filed an order to show cause re: contempt

(OSC). The Department asserted Matthew owed $3,288 in child support and Mary was

receiving public assistance. In January 1992, the OSC was taken off calendar due to

Matthew not being served; Matthew was not served because Matthew had moved to

Oregon. The Department acted immediately by filing for an OSC; however, it delayed

because it failed to serve Matthew. Because one could reasonably find the Department

delayed in enforcing the child support order, we will examine the issue of prejudice.

       Matthew needed to show he suffered prejudice as a result of the Department’s

alleged delay. (Johnson v. City of Loma Linda (2000) 24 Cal. 4th 61, 67.) We focus on

the causation requirement—whether the prejudice resulted from, i.e., was caused by, the

Department’s alleged inaction. The Department had an interest in the child support

payments from Matthew because Mary was receiving public assistance. The

Department had the right to collect reimbursement for the public assistance from the

child support sent by Matthew. (Welf. & Inst. Code, § 11477, subd. (a)(1)(A); In re

Marriage of Lugo (1985) 170 Cal. App. 3d 427, 436.)




                                           18
       Matthew asserts he suffered prejudice because excessive interest accrued on the

arrears. A declaration by Matthew reflects he chose to stop paying child support in

August 1990. Because Matthew chose not to pay his court-ordered child support,

interest accrued. The accrual of interest is due to Matthew’s inaction, not the

Department’s. Therefore, any interest Matthew must pay is self-imposed. The evidence

reflects the interest payments resulted from Matthew’s decision to stop making child

support payments. Thus, any prejudice did not result from a delay by the Department.

       Next, we focus on whether prejudice was shown. The record reflects the

Department did not make collection efforts between January 1992 and June 2004—

approximately 11.5 years. Matthew brought his laches action approximately 11 years

later; raising laches in his points and authorities, which were filed in May 2015.

       In Matthew’s 2015 points and authorities he wrote, “According [to] the numbers

that the county provided, [Matthew] would owe the county $7,249.00 in principle and

$27,403.00 in interest.” Matthew did not provide a citation to support his assertion.

Matthew did not attach any evidence to his points and authorities. In the Department’s

response to Matthew’s laches action, it made an offer of proof reflecting Matthew owed

the Department $7,249 in principal and $27,463.01 in interest.

       For the sake of addressing this issue, we will treat the Department’s offer of

proof as a stipulation between the parties, because the numbers offered by the parties

are sufficiently close. Despite this stipulation, there is no evidence as to what portion of

the interest accrued through June 2004 and what amount of interest accrued after June

2004. Without such evidence, we cannot conclude Matthew was prejudiced by the


                                            19
Department’s delay in seeking enforcement of the child support arrears because we

cannot determine if the interest that accrued during the period of nonenforcement was

somehow unreasonable. In sum, Matthew failed to demonstrate prejudice resulted from

a delay by the Department.

      C.     DISPOSITION

      The judgment is affirmed. Respondents are awarded their costs on appeal.

      CERTIFIED FOR PARTIAL PUBLICATION



                                                     MILLER
                                                                            Acting P. J.


We concur:


CODRINGTON
                                J.


FIELDS
                                J.




                                          20